FILED

UNITED STATES DISTRICT COURT NUV 1 g 2012
   °F  :.,'::t»:Jiftz‘::;::.;::tt::':.tz,
ERIC WISE, )
Plaintiff, §
v. § Civil Action No.  
CHARLES E. SAMUELS, JR., et al., §
Defendants. §
MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint.l The application will be granted but the
complaint will be dismissed.

The instant complaint is substantially similar to that filed in Wise v. Samuels, No. l2~l 591
(RC), and it will be dismissed as duplicative.

An Order consistent with this Memorandum Opinion is issued separately on this same date.

%/,Mg  %¢r%/

'Unitegl/Sé\tes District Judge

DATE; Mé@~¢,, ;g) za/g,

1 For purposes of this Memorandum Opinion, the Court has considered the application to proceed in forma

pauperis submitted with the instant complaint along with the prisoner trust fund account statement submitted with the
complaint in Civil Action No. 12-1591.